Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 17/078,506 filed on 10/23/2020. Claims 1-20 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). A certified copy of Patent Application No. CHINA 201911025285.3 filed on 10/25/2019, has been made of record.

Information Disclosure Statement
The information disclosure statement/s (IDS/s) submitted on 10/23/2020 and 04/20/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement/s is/are being considered by the examiner.

Claim Objections
Claim 14 is objected to because of the following informalities:
Claim 14: should read, “…wherein the DRX cycle of the terminal is shorter than a DRX cycle of another terminal which detects a downlink control information (DCI) based on blind detection”, in order to avoid lack of antecedent basis and define the acronym “DCI”.
Appropriate correction/s is/are required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C.102(a)(1) as being  anticipated by Wang et al. (WO 2018202167; US 20200068540 A1 used as English translation; hereinafter “Wang”).

Regarding claim 13, Wang discloses a method performed by a base station in a wireless communication system, the method comprising: receiving, from a terminal, reporting data for determining an aggregation level of control channel element (CCE); and transmitting, to the terminal, a physical downlink control channel (PDCCH) based on the reporting data (Wang [0083] The control area is used to send a physical downlink control channel (PDCCH), and the PDCCH is used to carry downlink control information (DCI); [0084] The PDCCH corresponds to one or more control channel elements (CCE). For example, one PDCCH may correspond to 1, 2, 4, 8, or 16 CCEs. A quantity of CCE corresponding to one PDCCH is also referred to as an aggregation level of the PDCCH; [0107] The quantity of a CCE used by the control channel of the user equipment UE may be determined by the base station based on a channel condition of the UE…The base station may learn the channel condition, especially a signal to noise ratio SNR, of the UE based on a channel quality indicator (CQI) (= reporting data) fed back by the UE.  [0110] S120: Send the control channel (= PDCCH) to the user equipment UE by using the CCEs (based on the reporting data).).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-5, 9, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2018202167; US 20200068540 A1 used as English translation; hereinafter “Wang”) in view of Zhang et al. (“Optimization of PDCCH blind detection method in LTE-A System”, IOP Conf. Series: Materials Science and Engineering 490, Issue 7, 15 April 2019; hereinafter “Zhang”).

Regarding claim 1, Wang discloses a method performed by a terminal in a wireless communication system, the method comprising: 
receiving, from a base station, a physical downlink control channel (PDCCH) ([0110] S120: Send the control channel to the user equipment UE by using the CCEs.);
wherein an aggregation level of a control channel element (CCE) in which the PDCCH is received is based on a model of relationship between the channel condition and aggregation level needed to ensure reliable detection of PDCCH ([0104] S110: Determine a quantity and a position of a CCE used by a control channel of user equipment UE; [0107] The quantity of a CCE used by the control channel of the user equipment UE may be determined by the base station based on a channel condition of the UE. For example, the control channel of the user equipment UE may use 1, 2, 4, 8, or 16 CCEs.);
determining a detection order for detecting the PDCCH based on the aggregation level information ([0111] S130: The user equipment determines the quantity and a position of a control channel elements CCE used by the control channel of the UE; [0112] The user equipment determines the quantity and a position of a CCE based on different aggregation levels and a quantity of candidates of the control channel, and each aggregation level corresponds to different CCE quantities. Refer to a process in which user equipment in an existing LTE system determines a start position and a quantity of CCEs.);
and detecting the PDCCH based on the determined detection order ([0113] S140: The user equipment receives, by using the CCE, the control channel sent by the network device.).
But Wang dos not disclose “predicting aggregation level information including information about an aggregation level of a control channel element (CCE) in which the PDCCH is received based on an aggregation level prediction model; and determining a detection order for detecting the PDCCH based on the aggregation level information”.
However, in the same field of endeavor, NPL1 discloses a method performed by a terminal in a wireless communication system, the method comprising: predicting aggregation level information including information about an aggregation level of a control channel element (CCE) in which the PDCCH is received based on an aggregation level prediction model; and determining a detection order for detecting the PDCCH based on the aggregation level information (Sec. 4: The eNodeB estimates the current channel quality according to the value of the CQI reported by the UE…the UE terminal can also use the CQI value to predict the current channel condition change, and combine the aggregation level of the previous successful blind detection to select the largest possible aggregation level L as the reference for the next blind detection…The improved blind detection method records the CQI value of the blind detection every time the blind detection is successful. The CQI values of the last two successful blind detections are CQI1 and CQI2, let N = CQIi+1 −CQIi and judge the size of N . When N >0, it indicates that the channel condition is getting better. At this time, the blind detection should start with the aggregation level of the previous successful blind detection, and then search in the direction of decreasing the aggregation level. When N <0, it indicates that the channel quality is declining. At this time, the blind detection should start with the aggregation level of the last successful blind detection and search in the direction of increasing the aggregation level; Sec. 6: The UE terminal predicts the aggregation level at the next blind detection according to the change of the CQI, and optimizes the blind detection of multiple DCIs by the terminal. thus recording CQI for the aggregation level each time the blind detection is successful creates a model of aggregation levels needed corresponding to the CQI value; and selecting an aggregation level using the current CQI as an input value based on the model of CQI to aggregation level relationship is equivalent to predicting aggregation level information including information about an aggregation level of a control channel element (CCE) in which the PDCCH is received based on an aggregation level prediction model and determining a detection order for detecting the PDCCH based on the aggregation level information.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang based on the above teaching from Zhang, to derive the limitations of claim 1, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by minimizing blind detections in order to save on battery power and improve utilization of system resources.

Regarding claim 2, Wang and Zhang disclose the limitations of claim 1 as set forth, and Zhang further discloses obtaining input data for predicting the aggregation level information; and predicting the aggregation level information by using the aggregation level prediction model based on the input data; wherein the input data is related to reporting data transmitted to the base station for determining the aggregation level of the CCE (Sec. 4: The eNodeB estimates the current channel quality according to the value of the CQI reported by the UE…the UE terminal can also use the CQI value to predict the current channel condition change, and combine the aggregation level of the previous successful blind detection to select the largest possible aggregation level L as the reference for the next blind detection.).  

Regarding claim 3, Wang and Zhang disclose the limitations of claim 2 as set forth, and Zhang further discloses wherein the input data includes at least one of a reference signal receiving power (RSRP), a channel quality indicator (CQI), a signal-to-noise ratio (SNR), a downlink control information (DCI) payload, or a PDCCH slot index (Sec. 4: The eNodeB estimates the current channel quality according to the value of the CQI reported by the UE.).
Furthermore, Wang also discloses wherein the input data includes at least one of a reference signal receiving power (RSRP), a channel quality indicator (CQI), a signal-to-noise ratio (SNR), a downlink control information (DCI) payload, or a PDCCH slot index ([0107] The base station may learn the channel condition, especially a signal to noise ratio SNR, of the UE based on a channel quality indicator (CQI) fed back by the UE. A quantity of CCEs required for meeting a performance requirement is obtained based on the SNR, a performance requirement on, for example, a block error rate BLER or a bit error rate BER, and channel coding performance such as an SNR vs BER curve of the control channel.).  

Regarding claims 4 and 5, Wang and Zhang disclose the limitations of claim 1 as set forth, and Zhang further discloses wherein the predicting of the aggregation level information based on the aggregation level prediction model comprises determining a probability of detecting the PDCCH for each one of a plurality of aggregation levels; and wherein the determining of the detection order for detecting PDCCH based on the aggregation level related information comprises determining the detection order based on the probability for the each one of the plurality of aggregation levels, wherein the detection order is determined to first detect a CCE corresponding to an aggregation level having a largest probability value from among the plurality of aggregation levels (Sec. 4: The improved blind detection method records the CQI value of the blind detection every time the blind detection is successful. The CQI values of the last two successful blind detections are CQI1 and CQI2, let N = CQIi+1 − CQIi and judge the size of N . When N >0, it indicates that the channel condition is getting better. At this time, the blind detection should start with the aggregation level of the previous successful blind detection, and then search in the direction of decreasing the aggregation level. When N <0, it indicates that the channel quality is declining. At this time, the blind detection should start with the aggregation level of the last successful blind detection and search in the direction of increasing the aggregation level; the lowest aggregation level for the previously successful blind detection for a given CQI indicates a high probability of detection without excessive use of system resources (CCEs)).

Regarding claim 9, Wang and Zhang disclose the limitations of claim 1 as set forth, and Zhang further discloses obtaining the aggregation level prediction model from the server; and updating the aggregation level prediction model based on reporting data which is transmitted to the base station for deciding the aggregation level of the CCE, and result data corresponding to the detecting of the PDCCH (Sec. 4: The improved blind detection method records the CQI value of the blind detection every time the blind detection is successful; recording the corresponding aggregation level for each CQI for a successful blind detection indicates an updating of the aggregation level prediction model.). 

Claims 15-17 are rejected on the same grounds set forth in the rejection of claims 1-2 and 4, respectively. Claims 15-17 recite similar features as in claims 1-2 and 4, respectively, from the perspective of an apparatus for a terminal.

 Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhang, and further in view of Sun et al. (US 20190082422 A1; hereinafter “Sun”).

Regarding claim 6, Wang and Zhang disclose the limitations of claim 1 as set forth. But Wang and Zhang do not disclose obtaining a cell identifier of a cell to which the terminal is connected; and identifying the aggregation level prediction model based on the cell identifier.
However, in the same field of endeavor, Sun discloses selecting aggregation level decoding candidates based on a cell identifier ([0087] The first set of lower aggregation level decoding candidates may be randomly selected from the plurality of potential decoding candidates based on at least one of a user equipment identifier, a cell identifier, time information, and a configured random number.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang and Zhang as applied to claim 1 based on the above teaching from Sun, to derive “obtaining a cell identifier of a cell to which the terminal is connected; and identifying the aggregation level prediction model based on the cell identifier”, because the aggregation level prediction model essentially provides aggregation level decoding candidates for given channel conditions which are different for each cell. The modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by using cell identifier to select aggregation levels for that cell in order to minimize blind detections and improve utilization of system resources.

Claim 18 is rejected on the same grounds set forth in the rejection of claim 6. Claim 18 recites similar features as in claim 6, from the perspective of an apparatus for a terminal.

 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhang, in view of Sun, and further in view of Awada et al. (EP 3589064 A1; hereinafter “Awada”).

Regarding claim 7, Wang, Zhang, and Sun disclose the limitations of claim 6 as set forth. But Wang, Zhang, and Sun do not disclose wherein the cell identifier includes a new radio cell global identity (NCGI), and wherein the NCGI includes at least one of a mobile country code (MCC), a mobile network code (MNC), or a next generation node (gNB) identification.
However, in the same field of endeavor, Awada discloses wherein the cell identifier includes a new radio cell global identity (NCGI), and wherein the NCGI includes at least one of a mobile country code (MCC), a mobile network code (MNC), or a next generation node (gNB) identification ([0050] A NR Cell identity, ID, may be defined in terms of: (a) Global gNB ID: may be used to identify gNBs globally. The Global gNB ID may be constructed from the PLMN identity the gNB belongs to and the gNB ID. The Mobile Country Code, MCC, and Mobile Network Code, MNC, are the same as included in the NR Cell Global Identifier, NCGI, (b) NCGI: May be used to identify NR cells globally. The NCGI may be constructed from the PLMN identity the cell belongs to and the NCI of the cell. It may be equivalent to Cell Global Identity, CGI, in LTE system.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang, Zhang, and Sun as applied to claim 6 based on the above teaching from Awada, to derive “obtaining a cell identifier of a cell to which the terminal is connected; and identifying the aggregation level prediction model based on the cell identifier”, because the aggregation level prediction model essentially provides aggregation level decoding candidates for given channel conditions which are different for each cell. The modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by using NCGI as cell identifier to select aggregation levels for that cell in order to minimize blind detections and improve utilization of system resources.

 Claims 10-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhang, in view of Gustafsson et al. (US 20200404630 A1; hereinafter “Gustafsson”), and further in view of Lee et al. (US 20210321446 A1; hereinafter “Lee”).

Regarding claim 10, Wang and Zhang disclose the limitations of claim 1 as set forth. But Wang and Zhang do not disclose reporting, to the base station, PDCCH detection capability information indicating whether the terminal has detected the PDCCH according to the determined detection order; receiving, from the base station, information about a discontinuous reception (DRX) cycle which is determined based on the PDCCH detection capability information; and detecting the PDCCH according to the information about the DRX cycle.
However, in the same field of endeavor, Gustafsson discloses reporting, to the base station, PDCCH detection capability information indicating whether the terminal has detected the PDCCH according to the determined detection order ([0092] and Fig. 3: The network node 200 may send a first wireless signal S1 to the UE 100, on the PDCCH and the signal comprising control information and being transmitted typically using a particular CCE aggregation level and transmit power; [0093] The particular CCE aggregation level and transmit power is typically selected or determined by the network node based on a channel estimate of a channel or PDCCH link between the UE 100 and the network node 200 and an outer loop compensation factor; [0095] The UE then sends a second wireless signal S2 as a response to the network node 200. In other words, an uplink control signal, e.g. a PUCCH link transmission, comprising the HARQ feedback information is transmitted to the network node 200; thus, signal S2 indicates whether the terminal has detected the PDCCH according to the determined detection order (= CCE aggregation level).).
Furthermore, Lee discloses receiving, from the base station, information about a discontinuous reception (DRX) cycle which is determined based on the PDCCH detection capability information; and detecting the PDCCH according to the information about the DRX cycle ([0211] In embodiments, a first set of aggregation levels may be used to monitor a PDCCH in an ON duration or active time associated with a first DRX cycle. A second set of aggregation levels may be used to monitor a PDCCH in an ON duration or active time associated with a second DRX cycle. In an example, the first set of aggregation levels may include smaller aggregation levels, and the second set of aggregation levels may include larger aggregation levels. In another example, the second set of aggregation levels may include at least one aggregation level that is larger than the aggregation levels (e.g., all the aggregation levels) in the first set of aggregation levels. In embodiments, a first REG-bundle size may be used to monitor a PDCCH in ON durations associated with a high power mode, and a second REG-bundle size may be used to monitor a PDCCH in ON durations associated with a low power mode; [0086] In RRC connected mode, a WTRU may use connected mode DRX (C-DRX). When an LTE or NR device is in C-DRX, it may be configured with a DRX cycle (indicating receiving, by the terminal, the information about the DRX cycle).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang as applied to claim 1, based on the above teachings from Gustafsson and Lee, to derive the limitations of claim 10, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by configuring DRX cycle based on PDCCH detection capability in order to enable blind detections with efficient utilization of system resources.

Regarding claim 11, Wang, Zhang, Gustafsson, and Lee disclose the limitations of claim 10 as set forth, and Lee further discloses configuring DRX cycle based on the PDCCH detection capability information (= aggregation levels) ([0211] In embodiments, a first set of aggregation levels may be used to monitor a PDCCH in an ON duration or active time associated with a first DRX cycle. A second set of aggregation levels may be used to monitor a PDCCH in an ON duration or active time associated with a second DRX cycle. In an example, the first set of aggregation levels may include smaller aggregation levels, and the second set of aggregation levels may include larger aggregation levels. In another example, the second set of aggregation levels may include at least one aggregation level that is larger than the aggregation levels (e.g., all the aggregation levels) in the first set of aggregation levels. In embodiments, a first REG-bundle size may be used to monitor a PDCCH in ON durations associated with a high power mode, and a second REG-bundle size may be used to monitor a PDCCH in ON durations associated with a low power mode.).
Based on this teaching from Lee, a skilled artisan would also have been able to derive “wherein the DRX cycle of the terminal is shorter than a DRX cycle of another terminal which detects the PDCCH based on blind detection”, because a short DRX cycle would be adequate when the aggregation level for successful blind detection can be predicted so that processing time of the terminal is reduced.

Regarding claim 12, Wang, Zhang, Gustafsson, and Lee disclose the limitations of claim 10 as set forth, and Lee further discloses performing a random access procedure using RRC signaling resulting in the UE entering into RRC connected state ([0353] – 0362] and Fig. 15: the network may transmit Msg4, which can be treated as a contention resolution message on DL. By receiving this, the UE may enter into an RRC connected state. ). 
Furthermore, Gustafsson discloses wherein the PDCCH detection capability information is transmitted using network configured resources ([0090] The network node 200 may be configured and/or operative to transmit/receive wireless signals S1/S2 to/from the wireless device 100, e.g. within the total set of radio resources or the transmission BW of the network node 200. The wireless device 100 or the network node 200 may use any suitable radio access technology RAT, as defined above; ; [0095] The UE then sends a second wireless signal S2 as a response to the network node 200. In other words, an uplink control signal, e.g. a PUCCH link transmission, comprising the HARQ feedback information is transmitted to the network node 200.). 
A skilled artisan can apply these further teachings from Lee and Gustafsson to derive “wherein the PDCCH detection capability information is transmitted using a radio resource control (RRC) signalling”, because the PDCCH detection capability information is transmitted using network configured resources in RRC connected state.

Claim 20 is rejected on the same grounds set forth in the rejection of claim 10. Claim 20 recites similar features as in claim 10, from the perspective of an apparatus for a terminal.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Gustafsson, and further in view of Lee.

Regarding claim 14, Wang discloses the limitations of claim 13 as set forth. But Wang does not disclose receiving, from the terminal, PDCCH detection capability information indicating whether the terminal has detected the PDCCH according to a determined detection order; determining information about a discontinuous reception (DRX) cycle based on the PDCCH detection capability information; and transmitting, to the terminal, the information about the DRX cycle; wherein the DRX cycle of the terminal is shorter than a DRX cycle of another terminal which detects the DCI based on blind detection.  
However, in the same field of endeavor, Gustafsson discloses receiving, from the terminal, PDCCH detection capability information indicating whether the terminal has detected the PDCCH according to a determined detection order ([0092] and Fig. 3: The network node 200 may send a first wireless signal S1 to the UE 100, on the PDCCH and the signal comprising control information and being transmitted typically using a particular CCE aggregation level and transmit power; [0093] The particular CCE aggregation level and transmit power is typically selected or determined by the network node based on a channel estimate of a channel or PDCCH link between the UE 100 and the network node 200 and an outer loop compensation factor; [0095] The UE then sends a second wireless signal S2 as a response to the network node 200. In other words, an uplink control signal, e.g. a PUCCH link transmission, comprising the HARQ feedback information is transmitted to the network node 200; thus, signal S2 indicates whether the terminal has detected the PDCCH according to the determined detection order (= CCE aggregation level).); and 
Furthermore, Lee discloses determining information about a discontinuous reception (DRX) cycle based on a particular CCE aggregation level (= the PDCCH detection capability information) ([0211] In embodiments, a first set of aggregation levels may be used to monitor a PDCCH in an ON duration or active time associated with a first DRX cycle. A second set of aggregation levels may be used to monitor a PDCCH in an ON duration or active time associated with a second DRX cycle. In an example, the first set of aggregation levels may include smaller aggregation levels, and the second set of aggregation levels may include larger aggregation levels. In another example, the second set of aggregation levels may include at least one aggregation level that is larger than the aggregation levels (e.g., all the aggregation levels) in the first set of aggregation levels. In embodiments, a first REG-bundle size may be used to monitor a PDCCH in ON durations associated with a high power mode, and a second REG-bundle size may be used to monitor a PDCCH in ON durations associated with a low power mode.); and
transmitting, to the terminal, the information about the DRX cycle ([0086] In RRC connected mode, a WTRU may use connected mode DRX (C-DRX). When an LTE or NR device is in C-DRX, it may be configured with a DRX cycle (indicating transmitting, to the terminal, the information about the DRX cycle).).
Based on this teaching from Lee, a skilled artisan would also have been able to determine wherein the DRX cycle of the terminal is shorter than a DRX cycle of another terminal which detects the DCI (contained in PDCCH) based on blind detection, because a short DRX cycle would be adequate when the aggregation level for successful blind detection can be predicted so that processing time of the terminal is reduced.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang as applied to claim 13, based on the above teachings from Gustafsson and Lee, to derive the limitations of claim 14, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by configuring DRX cycle based on PDCCH detection capability in order to ensure blind detections with efficient utilization of system resources.

Allowable Subject Matter
Claims 8 and 19 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
McBeath et al. (US 20130142142 A1) – Selecting  aggregation level and corresponding search space according to channel conditions.
Xu et al. (WO 2021035589 A1; hereinafter “Xu”) – Configuring PDCCH detection capability of a maximum aggregation level for a terminal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471